Citation Nr: 1535098	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1982 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In January 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in VBMS.

In April 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC to refer the appeal to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C F R § 4.16(b).  The matter has been properly returned to the Board for appellate consideration.  See Stegall v West, 11 Vet App 268 (1998).

The issue of an increased rating for service-connected bipolar disorder has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDING OF FACT

The Veteran is unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The instant decision grants a TDIU.  As such action represents a complete allowance of the Veteran's appeal, no further discussion of VA's duties to notify and to assist is necessary.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2015).

In this case, service connection has been established for bipolar disorder, rated at 50 percent disabling; lateral instability of the right knee, rated at 20 percent disabling; partial meniscectomy of the right knee, rated at 10 percent; fracture of the right third metacarpal, rated as noncompensable; and fracture of the fifth digit of the left foot, rated as noncompensable.  Because the Veteran's combined rating failed to meet the schedular percentage standards of 38 C.F.R. § 4.16(a), the claim for a total rating may be considered only under 38 C.F.R. § 4.16(b).  Pursuant to the April 2014 Board Remand, the appeal for a TDIU was referred to the Director of Compensation and Pension Service for consideration of an evaluation under 38 C.F.R. § 4.16(b).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  In May 2014, the Director of the VA Compensation Service adjudicated and denied a TDIU under 38 C.F.R. § 4.16(b).  Because the appeal for a TDIU under section 4.16(b) has already been reviewed and denied by the Director of the Compensation Service, the Board may consider, de novo, whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b), which provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  
The Veteran in this case has reported that he completed one year of college and last worked in August 2007 as a letter carrier for the United States Postal Service.  He did not have any other education or training before becoming too disabled to work.  See September 2010 Application for Increased Compensation Based On Unemployability.  

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent maintaining substantially gainful employment.  In a March 2010 VA Mental Disorders examination, the VA examiner opined on the effect of the Veteran's bipolar disorder on occupational functioning.  The VA examiner indicated that the Veteran's work impairment would be classified as reduced reliability in productivity due to his bipolar disorder in that he was able to maintain his job for 17 years.  The Veteran would have days when he did not function as well as he could because he was depressed, withdrawn, and did not want to be at work; however, he forced himself to go and, because his job was solitary, he did not have to interact with people and he could function in his capacity as a letter carrier.  As such, the VA examiner opined that, if the Veteran had to interact with people regularly for eight hours a day, it is doubtful that he could have functioned in a job when he was depressed.

In a November 2010 VA examination report, the VA examiner opined that the Veteran is unemployable due to the right knee disability due to pain when standing.  The VA examiner indicated that most movements required a knee brace, which made it less likely that the Veteran could obtain a job that would require standing or increased ambulation.  Also, the VA examiner explained that the Veteran has weakness in the right hand, especially with grip strength due to the right third metacarpal fracture, which would make it difficult for him to be employed as a typist or obtain employment requiring the use of a computer keyboard.  

In an April 2012 VA Mental Disorders examination, the Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal appearance and hygiene.  Although the VA examiner indicated that most people with bipolar disorder are unable to be employed, the VA examiner explained that a diagnosis of bipolar disorder could not be validated at the time of the April 2012 VA examination.  As such, the VA examiner opined that the Veteran is not unemployable due to his mental disorder (diagnosed at the time of the April 2012 VA examination as depression, not otherwise specified).  

A May 2012 VA Foot examiner indicated that the Veteran's foot condition does not impact his ability to work.  In a May 2012 VA Hand and Fingers examination report, the VA examiner opined that, although the hand disability would limit the Veteran's endurance for occupational activities requiring repetitive and forceful grasping or pulling, it is not expected to preclude keyboard work or other similar sedentary occupational activities.  Also, a May 2012 VA Knees and Lower Leg Conditions examination revealed that, although the knee disability precludes physically demanding occupational activities, it does not preclude sedentary occupational activities.  The VA examiner indicated that the Veteran has limited endurance for standing and walking, but would be expected to be able to perform occupational activities that require sitting with limited standing or walking.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unemployable.  As noted in the VA examinations, the Veteran's service-connected right knee and right hand disabilities effectively render him unable to work any jobs that are physically demanding.  As to sedentary employment, the VA examiners from the November 2010 and May 2012 VA examinations had conflicting opinions regarding whether the Veteran would be able to obtain employment requiring use of a keyboard.  However, when the Veteran's physical disability symptoms (of the right knee and right hand) are considered with the bipolar disorder symptoms, in particular the Veteran's difficulty in interacting with people in a non-solitary job, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal appearance and hygiene, it does not appear to the Board that the Veteran would be able to obtain or maintain a sedentary job (or the training required for such a position) for any significant period of time.  

Given the Veteran's physical and mental limitations due to the service-connected disabilities, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude obtaining or maintaining gainful employment.  For 
these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the relevant period on appeal.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16(b). 


ORDER

A TDIU is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


